         Case 1:16-cv-08364-KMW Document 139 Filed 03/22/21 Page 1 of 2


                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
--------------------------------------------------------X   DOC #: __________________
ANNE DE LACOUR, ANDREA WRIGHT, and                          DATE FILED: March 22, 2021
LOREE MORAN, individually and on behalf of
all others similarly situated,

                                   Plaintiffs,                    16-CV-8364 (KMW)
                 v.
                                                                        ORDER
COLGATE-PALMOLIVE CO., and TOM’S OF
MAINE, INC.,

                                    Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Court has reviewed Plaintiffs’ renewed motion for class certification (ECF No. 101)

and the parties’ briefing. The Court believes that additional factual information may be helpful

in resolving the motion. The parties are directed to electronically file the following by Monday,

April 5, 2021, at 5 p.m.:

        1. Plaintiffs Moran, de Lacour, and Wright shall each submit affidavits stating the

             approximate day, month, and year that each last purchased Defendants’ deodorant

             product(s), as identified on Exhibit 1 to the Declaration of Sarah N. Westcot (ECF

             No. 103), and stating the specific deodorant product(s) purchased;

        2. Defendants shall submit affidavit(s) and any appropriate supporting documentation

             stating the approximate day, month, and year that the deodorant product(s) with re-

             designed packaging, pursuant to the settlement agreement in Gay v. Tom’s of Maine,

             Inc. (Lally Decl. at Ex. S ¶ IX.B, ECF No. 118), were first made available to ordinary

             consumers, such as Plaintiffs;




                                                        1
       Case 1:16-cv-08364-KMW Document 139 Filed 03/22/21 Page 2 of 2




      3. The complete deposition transcripts of Plaintiffs Moran (July 17, 2018), de Lacour

         (July 18, 2018), and Wright (July 19, 2018), along with all exhibits that were

         introduced during Plaintiffs’ depositions.


SO ORDERED.

Dated: New York, New York                                   /s/ Kimba M. Wood
       March 22, 2021                                        KIMBA M. WOOD
                                                          United States District Judge




                                              2
